Exhibit 10.1

NOTE MODIFICATION AGREEMENT

This NOTE MODIFICATION AGREEMENT (this “Agreement”) is made and entered into as
of July 25, 2012 by and among Calpian, Inc., a Texas corporation (the “Company”)
and each of the other entities and individuals signatory hereto (each, a
“Noteholder” and collectively, the “Noteholders”), with reference to the
following facts:

A. In 2010 and 2011, the Company conducted an offering (the “Prior $3.0 Million
Notes Offering”) pursuant to which it issued and sold $2,000,000 aggregate
principal amount of the Company’s secured subordinated promissory notes (the
“Prior $3.0 Million Notes”) to the accredited investors identified on Exhibit A
hereto.

B. In 2010, 2011 and 2012, the Company conducted an offering (the “Ongoing $2.0
Million Notes Offering”) pursuant to which it issued and sold $1,300,000
aggregate principal amount of the Company’s secured subordinated promissory
notes (the “$2.0 Million Notes” and, together with the Prior $3.0 Million Notes,
the “Existing Notes”) to the accredited investors identified on Exhibit B
hereto. The Company may issue up to an additional $700,000 aggregate principal
amount of $2.0 Million Notes pursuant to the Ongoing $2.0 Million Notes
Offering.

C. The Company intends to undertake a new offering (the “2012 $3.0 Million Notes
Offering”) of up to $3.0 million aggregate principal amount of secured
subordinated promissory notes (the “2012 $3.0 Million Notes”) in the form
attached hereto as Exhibit C.

D. The Company and the holders of the Existing Notes desire to modify the terms
of the Existing Notes and enter into the other financial accommodations as
specified herein.

E. Section 11 of each Existing Note provides that such Existing Note may be
waived or modified only in writing, signed by the Company and holders of a
majority in principal amount of all Existing Notes issued by the Company
pursuant to the Ongoing $2.0 Million Notes Offering and the Prior $3.0 Million
Notes Offering, as applicable.

F. The Noteholders executing this Agreement represent the holders of a majority
in principal amount of all Existing Notes issued by the Company to date pursuant
to each of the Ongoing $2.0 Million Notes Offering and the Prior $3.0 Million
Notes Offering.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:

SECTION 1. The Maturity Date of each Existing Note is hereby extended to
December 31, 2014. The extended Maturity Date of each Existing Note is set forth
on Exhibit A and Exhibit B hereto.

SECTION 2. Section 1 of each Existing Note is hereby amended by adding the
following sentences to the end of such Section:



--------------------------------------------------------------------------------

“Notwithstanding the foregoing, Borrower may not prepay any portion of this Note
unless it prepays the same proportion of the then-outstanding principal amount
of all other Subordinated Notes (as such terms is defined in Section 6 below).
If upon the Maturity Date the amount available for distribution to each holder
of Subordinated Notes that are also due as of the Maturity Date is less than the
amount that such holder is entitled to pursuant to such holder’s Subordinated
Note, then each holder shall receive its pro rata share pursuant to such
holder’s outstanding principal amount and accrued but unpaid interest.”

SECTION 3. Section 6 of each Existing Note is hereby amended by removing the
words “first priority” from the first sentence of the introductory clause to
such Section.

SECTION 4. The first paragraph of Section 7 of each Existing Note is hereby
amended and restated to read in its entirety as follows:

“As of the date hereof, there are no other liens, claims, security interests or
other encumbrances (“Liens”) attaching to the Collateral, except for the liens
in favor of the other holders of the Subordinated Notes and liens in favor of HD
Special-Situations II, LP and/or its affiliated entities.”

SECTION 5. Section 11 of each Existing Note is hereby amended and restated to
read in its entirety as follows:

“Any of the terms of this Note (including, without limitation, the Maturity
Date, the rate of interest, and the subordination features) may be waived or
modified only in writing, signed by the Borrower and the holders of a majority
in principal amount of all Subordinated Notes then outstanding (defined as the
$2,000,000 aggregate principal amount of the Company’s secured subordinated
promissory notes issued in 2010 and 2011, the up to $2,000,000 aggregate
principal amount of the Company’s secured subordinated promissory notes issued
in 2010, 2011 and 2012 and issuable after the date hereof, and the up to
$3,000,000 aggregate principal amount of the Company’s secured subordinated
promissory notes to be issued commencing on or around June 1, 2012).”

SECTION 6. Section 8 of each $2.0 Million Note is hereby amended by removing the
phrase “is subordinated to the Senior Secured Notes and” from the first sentence
of such Section.

SECTION 7. A new Section 16 is hereby added at the end of each Existing Note to
read in its entirety as follows:

“16. Disposition of Collateral. Notwithstanding the order of filing of any UCC-1
Financing Statements, the holder of this Note agrees and acknowledges that the
proceeds from any sale, disposition or other realization upon all or any part of
the Collateral shall be distributed to the holders of all Subordinated Notes in
an amount equal to the then unpaid obligations under such Subordinated Notes,
with each holder receiving its pro rata share based upon the then outstanding

 

2



--------------------------------------------------------------------------------

principal amount of its Subordinated Note; with any excess then being
distributed to the Company in accordance with the Code or as a court of
competent jurisdiction may direct.”

SECTION 8. Each Existing Note is hereby amended to add the following legend to
the face of such Note:

“To the extent set forth in that certain Subordination Agreement (as amended
from time to time, the “Subordination Agreement”), dated April 28, 2011, or
otherwise for the benefit of HD Special-Situations II, LP (the “Senior Lender”),
the obligations evidenced hereby are subordinate to the obligations (including
interest) owed by Calpian, Inc. to the Senior Lender, and each holder hereof, by
its acceptance hereof, shall be bound by the provisions of the Subordination
Agreement.”

SECTION 9. The Company hereby represents and warrants to each holder of Existing
Notes as follows:

(a) Incorporation. The Company is a corporation duly organized and validly
existing and in good standing under the laws of State of Texas.

(b) Authorization. All corporate action on the part of the Company, its officers
and directors necessary for the authorization, execution, delivery and
performance of all obligations of the Company under this Agreement and for the
authorization, issuance and delivery of the Warrants being issued hereunder has
been taken, and this Agreement constitutes a binding and enforceable obligation
of the Company.

(c) Validity of Warrants. The Warrants to be purchased and sold under this
Agreement, when issued, sold and delivered in accordance with the terms of this
Agreement, will be duly and validly issued.

SECTION 10. The holder of each Existing Note hereby severally and not jointly
reaffirms each of the representations and warranties made by such holder in
Section 3 of the Note and Warrant Subscription Agreement entered into by such
holder in connection with the purchase by such holder of its Existing Note.

SECTION 11. The signature page to each Existing Note is hereby amended by
replacing the word “Convertible” with the word “Subordinated.”

SECTION 12. Concurrently with the execution of this Agreement, the Company shall
execute and deliver to each Noteholder a warrant, in the form attached hereto as
Exhibit D (the “Warrant”), to purchase up to that number of shares of the
Company’s Common Stock as is set forth opposite such Noteholder’s name on
Exhibit A or Exhibit B hereto, as applicable, at an exercise price of $2.00 per
share and otherwise on the other terms and provisions set forth in the Warrant.

 

3



--------------------------------------------------------------------------------

SECTION 13.

(a) This Agreement shall be governed by the internal laws of the State of Texas,
without regard to conflict-of-law principles.

(b) This Agreement constitutes the sole understanding of the parties with
respect to the subject matter hereof.

(c) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which together
shall constitute one and the same instrument.

(d) Except as amended hereby, each Existing Note shall remain in full force and
effect in accordance with its terms.

(e) Nothing in this Agreement shall effect or alter any of the terms or
conditions of those certain Subordination Agreements entered into by each holder
of an Existing Note with the Company and HD Special-Situations II, LP, which
Subordination Agreements shall remain in full force and affect in accordance
with their terms.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first indicated above.

 

THE COMPANY By:       Name:   Harold Montgomery   Title:   Chief Executive
Officer

 

[Company Signature Page to Note Modification Agreement]



--------------------------------------------------------------------------------

THE NOTEHOLDERS By:       Name:       Title:    

 

[Noteholder Signature Page to Note Modification Agreement]



--------------------------------------------------------------------------------

HD Special-Solutions II, LP hereby consents to this Note Modification Agreement
and to all of the transactions contemplated hereby.

 

HD SPECIAL-SITUATIONS II, LP

 

By: Hunting Dog Capital II, LLC

Its: General Partner

        By:       Name:   Todd Blankfort   Title:   Managing Member

 

[HD Special-Solutions Signature Page to Note Modification Agreement]